DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the RCE filed on 12/23/2020.
Claims 6 and 16 have been canceled. 
Claims 1-3, 5, 8-13, 15, and 18-21 have been amended
Claims 1-5, 7-15, and 17-21 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 
CLAIMS 1-5, 7-15, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 11, & 21 recite a method, system, and computer readable medium for the interactive routing of electronic data messages over a computer network. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 11, & 21 recite, at least in part, a method comprising: obtaining, by an interactive routing server system, a plurality of electronic prescriptions over a communication network, the plurality of electronic prescriptions being associated with a plurality of patients, a plurality of providers, and a plurality of pharmaceuticals; storing, by the interactive routing server system, the plurality of electronic prescriptions; selecting, by the interactive routing server system, a particular electronic prescription from the plurality of electronic prescriptions, the particular electronic prescription being associated with a particular patient and a particular pharmaceutical; generating, by the interactive routing server system, a plurality of synthetic prescription requests based on the particular electronic prescription; providing, by the interactive routing server system, plurality of synthetic prescription requests to an insurance switching system, each synthetic prescription request appearing to the insurance switching system as an actual claim for the particular pharmaceutical by the particular patient at a respective pharmacy of a set of respective pharmacies, the interactive routing server system using an application program interface associated with the insurance switching system from a set of application program interfaces associated with a set of insurance switching systems, the set of respective pharmacies being determined based on geographic proximity to the particular patient, data identifying prior pharmacies selected by the particular patient, and/or data identifying mail-order pharmacies available to the particular patient; receiving, by the interactive routing server system, insurance coverage information of the particular patient from the insurance switching system based on each of the plurality of synthetic prescription requests; triggering, by the interactive routing server system, an auto-reversal of each of the plurality of synthetic prescription requests with the insurance switching system; determining, by the interactive routing server system, a plurality of patient payment amount options associated with the particular pharmaceutical based on the insurance coverage information; SMRH:4842-3942-9333. 1-2-55VW-252812-US identifying, by the interactive routing server system, one or more particular pharmacies to fulfill the particular electronic prescription based on patient information of the particular patient and based on the plurality of patient payment amount options; providing, by the interactive routing server system, a data message to the particular patient, the data message including the plurality of patient payment amount options associated with the particular pharmaceutical and a request for selection of a particular pharmacy of the one or more particular pharmacies and a particular patient payment particular pharmacies and the selection of the particular patient payment amount option of the plurality of patient payment amount options from a computing device; and routing, by the interactive routing server system in response to receiving the selections from the computing device, the particular electronic prescription to the particular pharmacy of the one or more particular pharmacies.
 These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. obtaining…the plurality of electronic prescriptions being associated with a plurality of patients, a plurality of providers, and a plurality of pharmaceuticals) and mental processes that can be performed in the human mind (e.g., determining…a plurality of patient payment amount options associated with the particular pharmaceutical based on the insurance coverage information) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims and specification recite additional elements including an interactive routing server system, storing electronic prescriptions, an insurance switching system, and a computing device associated with the patient. These elements are broadly recited in the specification at, for example, paragraph [139] which describes the generic 
Similarly, in addition to the above, claim 11 also recites the additional elements, one or more processors, storing electronic prescriptions and memory storing instructions executed by the one or more processors. Regarding claim 21, it recites the additional elements, a non-transitory computer readable medium comprising instructions, one or more processors, storing electronic prescriptions and a computing device associated with the patient. A system, a computing device, a processor, memory storing instructions, a non-transitory computer readable medium, and storing data such as prescriptions would involve generically recited computer elements used to apply the recited limitations. The generically recited computer elements amount to simply implementing the abstract idea on a computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception and implementing the exception on generic computer elements. Examiner looks to Applicant's specification to understand that the invention may be implemented in a generic environment. In paragraph 139, applicant writes, "FIG. 10 depicts a diagram 1000 of an example of a computing device 1002. Any of the systems 102-112 and the communication network 114 may comprise an instance of one or more computing 
Dependent claims 2 and 12 do not recite any additional abstract ideas and also do not recite any additional non-abstract claim elements. The claims merely impose further limitations on the elements of the independent claims, specifically the synthetic prescription. The limitation still refers to the abstract concept at the core of the claimed invention and thus does not confer subject matter eligibility to the invention. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims. 
Dependent claims 3 and 13 do not recite any additional abstract ideas and also do not recite any additional non-abstract claim elements. The claims merely impose further limitations on the elements of the independent claims, specifically the insurance information of the patient. The limitation still refers to the abstract concept at the core of the claimed invention and thus does not confer subject matter eligibility to the invention. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
Dependent claims 4 and 14 do not recite any additional abstract ideas and also do not recite any additional non-abstract claim elements. The claims merely impose further limitations on the elements of the independent claims, specifically the patient payment amount. The limitation still refers to the abstract concept at the core of the claimed invention and thus does not confer subject matter eligibility to the invention. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
Dependent claims 5 and 15 do not recite any additional abstract ideas and also do not recite any additional non-abstract claim elements. The claims merely impose further limitations on the elements of the independent claims, specifically the patient information. The limitation still refers to the abstract concept at the core of the claimed invention and thus does not confer subject matter eligibility to the invention. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims. 
Dependent claims 7 and 17 recite gathering pharmacy information from a plurality of pharmacies, the pharmacy information including any of pharmaceutical inventory information, pharmaceutical pricing information, and pharmaceutical promotion information. This process falls within the scope of the abstract idea noted in the independent claims because it furthers the limitations of the independent claim, specifically the identification of one or more pharmacies. Accordingly, these claim elements do not confer subject matter eligibility to the claims since they still recite abstract ideas. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
Dependent claims 8 and 18 do not recite any additional abstract ideas and also do not recite any additional non-abstract claim elements. The claims merely impose further limitations on the elements of the independent claims, specifically the one or more pharmacies. The limitation still refers to the abstract concept at the core of the claimed invention and thus does not confer subject matter eligibility to the invention. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
 	Dependent claims 9 and 19 do not recite any additional abstract ideas and also do not recite any additional non-abstract claim elements. The claims merely impose further limitations on the elements of the independent claims, specifically the electronic prescription. The limitation still refers to the abstract concept at the core of the claimed invention and thus does not confer subject matter eligibility to the invention. 
Dependent claims 10 and 20 recite providing a fulfillment notification to the computing device associated with the patient in response to fulfillment of the electronic prescription by the particular pharmacy of the one or more pharmacies. This process falls within the scope of the abstract idea noted in the independent claims because it furthers the limitations of the independent claim, specifically the electronic prescription. Accordingly, these claim elements do not confer subject matter eligibility to the claims since they still recite abstract ideas. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.

Response to Arguments
Applicant’s arguments with respect to claims, rejected under 35 USC § 103(a) have been considered and have been withdraw in light of the new amendments.
Applicant’s arguments with respect to claims, rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the above rejection.
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims, Applicant argues that amendments are made in a manner that overcomes the 35 U.S.C. § 101 rejection. Examiner respectfully disagrees. Examiner notes when considering subject matter eligibility under 35 U.S.C. 101, it must be determined 
Claims 1, 11, and 21 recite a method, system, and computer readable medium, for a routing system. The claims are directed to a process, which is a statutory category of invention. The claim is then analyzed to determine whether it is directed to a judicial exception. The claimed system describes a series of steps which route the particular electronic prescription to the particular pharmacy of the one or more particular pharmacies. Methods of organizing human activity include organizing social interactions between individuals. Mental processes include concepts performed in the human mind, including an observation, evaluation, judgement, or opinion.   Electronically routing the particular electronic prescription to the particular pharmacy of the one or more particular pharmacies, can be conducted through methods of organizing human activity and/or mental processes, and is not directly tied to the generically cited computer processor.
Next, the claim is analyzed to determine if it is integrated into a practical application. The claims recite additional limitations of an interactive routing server system, storing electronic prescriptions, an insurance switching system, and a computing device associated with the patient to perform the steps. The computing device in the steps are recited as a generic processors performing a generic computer function of accessing, reading, and identifying data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas. As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a computing device (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. Examiner notes that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442).  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686
/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686